DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	The following is a non-Final action in response to the preliminary amendment filed on 07/08/2019. Claim 1 has been canceled; and new claims 2-21 have been added. Accordingly, claims 2-21 are pending in this application.    
Claim Rejections - 35 USC § 101
3.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 2-21 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category, for example, a system or a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, since the claimed limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the 2019 Revised Patent Subject Matter Eligibility (2019 PEG). 
Also see the relevant examples presented in the guidance (e.g. see the Federal Register Vol. 84, No. 4 Monday, January 7, 2019). For instance, the current claims correspond to managing personal behavior. 
— 	Considering each of claims 2, 9 and 14, the following claimed limitations recite an abstract idea: 
receiving a goal from a user; identifying activities to be completed by a human based on the goal; creating entries in calendaring [scheme] for each of the activities; tracking completion of the activities in the calendaring [scheme] to find an activity in the activities that was not completed by a time of a corresponding first entry in the calendaring [scheme]; and rescheduling, in response to finding the activity, the activity by creating a second entry at a later time than the first entry for the activity.
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: machine-readable medium, a processing circuitry, a user interface, an electronic calendaring system, etc., which are utilized to facilitate the recited acts with respect to receiving, identifying, creating, tracking and rescheduling, etc.  
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Particularly, the claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. receiving one or more inputs/responses from a user(s); analyzing the received input/response according to one or more algorithms; generating one or more results/entries; modifying one or more entries based on received updated data, etc.). It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the specification is describing the claimed invention as a system that implements a commercially available conventional computing device (e.g. a personal computer, a table computer, a cellular phone, etc.) (see [0056], [0079]); and wherein the computing device is arranged to communicate with an online service provider (e.g. a server) over a conventional communication network (e.g. the Internet) (see [0062], [0083]).  
Thus, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 3-8, 10-13 and 15-21). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further data manipulation process that a conventional computer system is serving to perform. Thus, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
●	Claims 2-8 further fail to comply with 35 U.S.C.101 since these claims are directed to non-statutory subject matter. Particularly, claims 2-8 are directed to a computer or machine readable medium. 
It is worth noting that a computer or machine readable medium broadly covers both statutory and non-statutory subject matter (e.g. signal per se). However, claims 2-8 do not positively exclude the non-statutory subject matter (e.g. an amendment to the preamble of the claim, -- non-transitory machine-readable medium--, is required). 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


●	Claims 8, 13 and 21 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 8 recites, “filtering the set of activities based on the efficacy of activities and the human”; however, it is unclear whether the term “efficacy of activities” is referring to the efficacy of the activities implied in the preceding claim(s). It is worth nothing that each of claims 13 and 21 also suffers from the same deficiency.  
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C.102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 2-21 are rejected under 35 U.S.C.102(b) as being unpatentable Phelon 2010/0057659.
	Regarding claim 2, Phelon taches the following claimed limitations: a machine-readable medium that includes instructions for an electronic calendaring system, the instructions, when executed by processing circuitry ([0011]; [0023]; [0070], [0083]: e.g. a computer system that assists a user to reach one or more goals, wherein the system involves a calendaring application for scheduling activities), cause the processing circuitry to perform operations comprising: receiving a goal from a user via a user interface; identifying activities to be completed by a human based on the goal; creating entries in the electronic calendaring system for each of the activities; ([0046]; 0053]; [0064]; [0070] and [0071]: e.g. the system allows the user to specify a goal—such as a career goal—that the user is attempting to achieve, wherein the user specifies his/her goal by selecting a model that accomplished the same career; and wherein the system identifies activities that the user is required to perform, and thereby generates a roadmap to the user); tracking completion of the activities in the electronic calendaring system to find an activity in the activities that was not completed by a time of a corresponding first entry in the electronic calendaring system; and rescheduling, in response to finding the activity, the activity by creating a second entry at a later time than the first entry for the activity ([0074]; [0075] [0077]: e.g. the system tracks the activities of the user, wherein the user marks activities that he/she has completed, etc.; and wherein the system also updates scheduled tasks based on various factors, including completion of tasks; wherein tasks not completed in the current week are roll over to the next week).
	Regarding claim 9, Phelon teaches the following claimed limitations: a method  for an electronic calendaring system ([0011]; [0023]; [0070], [0083]: e.g. a computer system that assists a user to reach one or more goals, wherein the system involves a calendaring application for scheduling activities), the method comprising: receiving a goal from a user via a user interface; identifying activities to be completed by a human based on the goal; creating entries in the electronic calendaring system for each of the activities ([0046]; 0053]; [0064]; [0070] and [0071]: e.g. the system allows the user to specify a goal—such as a career goal—that the user is attempting to achieve, wherein the user specifies his/her goal by selecting a model that accomplished the same career; and wherein the system identifies activities that the user is required to perform, and thereby generates a roadmap to the user); tracking completion of the activities in the electronic calendaring system to find an activity in the activities that was not completed by a time of a corresponding first entry in the electronic calendaring system; and rescheduling, in response to finding the activity, the activity by creating a second entry at a later time than the first entry for the activity ([0074]; [0075] [0077]: e.g. the system tracks the activities of the user, wherein the user marks activities that he/she has completed, etc.; and wherein the system also updates scheduled tasks based on various factors, including completion of tasks; wherein tasks not completed in the current week are roll over to the next week).
	Regarding claim 14, Phelon teaches the following claimed limitations: a system for an electronic calendaring system, the system comprising: processing circuitry; and a memory including instructions that, when the system is in operation, configure the processing circuitry ([0011]; [0023]; [0070], [0083]: e.g. a computer system that assists a user to reach one or more goals, wherein the system involves a calendaring application for scheduling activities) to: receive a goal from a user via a user interface; identify activities to be completed by a human based on the goal; create entries in the electronic calendaring system for each of the activities ([0046]; 0053]; [0064]; [0070] and [0071]: e.g. the system allows the user to specify a goal—such as a career goal—that the user is attempting to achieve, wherein the user specifies his/her goal by selecting a model that accomplished the same career; and wherein the system identifies activities that the user is required to perform, and thereby generates a roadmap to the user); track completion of the activities in the electronic calendaring system to find an activity in the activities that was not completed by a time of a corresponding first entry in the electronic calendaring system; and reschedule, in response to finding the activity, the activity by creating a second entry at a later time than the first entry for the activity ([0074]; [0075] [0077]: e.g. the system tracks the activities of the user, wherein the user marks activities that he/she has completed, etc.; and wherein the system also updates scheduled tasks based on various factors, including completion of tasks; wherein tasks not completed in the current week are roll over to the next week).
	Phelon taches the claimed limitations as discussed above. Phelon further teaches:
	Regarding claims 3 and 15 wherein creating the entries in the electronic calendaring system includes: dividing the goal into goal units; and selecting a time and duration for the activities based on the goal units ([0063]; [0066] to [0071]; [0076] to [0078]: e.g. the system generates a roadmap that helps the user to achieve his/her goal, wherein the roadmap is divided into multiple points, wherein each point represents a milestone or a goal unit that the user should achieve in a given time; and wherein the system also generates time duration needed for a task/activity; and thereby activities or tasks to be performed are scheduled and displayed to the user. In this regard, such displaying of a schedule already implies a calendar that indicates a time and duration for the activities); 
	Regarding claims 4, 10 and 17 wherein identifying the activities includes matching the goal to the activities via a data structure ([0064], [0070], [0074], [0078]: e.g. the system already generates a roadmap, which indicates the activities that the user is required to perform in order to achieve the goal. Accordingly, the system already matches the goal to the activities via a data structure); 
	Regarding claims 5 and 18, wherein the data structure includes at least one of a name for a goal or a type of a goal which are matched to the goal entered by the user ([0064], [0074]: e.g. the roadmap, which suggests the data structure, already includes a career that the user is planning to achieve; and therefore, the data structure includes at least one of a name for a goal or a type of a goal which are matched to the goal entered by the user);
	Regarding claims 6, 11 and 19, wherein the data structure includes a set of activities ([0070] to [0074]; [0078]: e.g. based on the user’s roadmap, activities or tasks to be performed are scheduled and displayed to the user; and therefore, the data structure includes a set of activities); 
	Regarding claims 7, 12 and 20, wherein the data structure includes a data set of sources of authority for efficacy of activities in the set of activities ([0070], [0071], [0073]: based on the user’s roadmap, activities or tasks to be performed are scheduled; and wherein one or more of such activities include, for example,  meetings/conferences to attend, classes to be taken, articles/books to be read, etc. Thus, the data structure already includes a data set of sources of authority for efficacy of activities in the set of activities);
	Regarding claim 8, 13 and 21, wherein identifying activities includes filtering the set of activities based on the efficacy of activities and the human ([0071], [0073]: e.g. the system recommends one or more activities based on the user’s industry, personal interests, etc. Accordingly, identifying activities already includes filtering the set of activities based on the efficacy of activities and the human); 
Regarding claim 16, track completion of activities over time; and generate a report of activity completion to track progress towards the goal ([0074] to [0078]: e.g. the system already generates a report that indicates status of the activities; such as completed tasks, tasks that are due, etc. Accordingly, the system tracks completion of activities over time; and thereby generate a report of activity completion to track progress towards the goal).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715